01/23/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 7, 2017

               GREGORY GRIGGS v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Madison County
                     No. C-16-8     Roy B. Morgan, Jr., Judge
                     ___________________________________

                           No. W2016-01427-CCA-R3-PC
                       ___________________________________


Petitioner, Gregory Griggs, appeals the denial of his petition for post-conviction relief.
On June 18, 2015, Petitioner pleaded guilty to multiple offenses: attempted first degree
murder; employing a firearm during the commission of a dangerous felony; attempted
aggravated robbery; possession of a firearm during the commission of a dangerous
felony; and evading arrest. Petitioner received an effective sentence of 24 years’
incarceration. Following an evidentiary hearing, the post-conviction court denied post-
conviction relief, finding that Petitioner failed to establish that his trial counsel’s
performance was deficient or that he was prejudiced by any alleged deficiency. After a
review of the record and the briefs of the parties, we affirm the judgment of the post-
conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, P.J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

Joseph T. Howell, Jackson, Tennessee, for the appellant, Gregory Griggs.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Senior Counsel;
James G. (Jerry) Woodall, District Attorney General; and Al Earls, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                       OPINION

Post-conviction hearing

       Petitioner testified that he received a total effective sentence of 24 years for his
guilty pleas. He acknowledged that he testified at the guilty plea hearing that his pleas
were entered knowingly and voluntarily and that he was satisfied with his trial counsel’s
performance. He testified that since that time, he “was studying up on law,” and he read
that “it’s not first degree attempted murder unless it cause[d] serious bodily injuries.”
Petitioner also testified that the victim’s statements were inconsistent. Petitioner testified
that he did not understand the nature and consequences of his guilty pleas. He testified,
“I was dumfounded to the law . . . .” He testified that he asked trial counsel to obtain a
criminal background check on the victim, and he “failed to get that.” Petitioner testified
that he “had a mental history since [he] was little.” He testified that he should have been
found not competent to stand trial.

        On cross-examination, Petitioner acknowledged that he had a mental evaluation
prior to entering his guilty pleas. Petitioner also acknowledged that he had prior
convictions, including five misdemeanors, and that he pleaded guilty in Hardeman
County to a Class D felony and received a two-year sentence. Petitioner testified that he
did not read the guilty plea form. He testified, “They just told me to sign it.” He testified
that he recalled the trial judge’s asking him if he understood his right to a jury trial.
Petitioner testified, “I didn’t know what a jury trial was.” Petitioner acknowledged that
he testified at the guilty plea hearing that he understood that he would receive a sentence
of 18 years’ incarceration for his attempted first degree murder conviction. Petitioner
testified that he should not have been convicted of attempted first degree murder because
he did not cause serious bodily injury. He testified, “my bullet didn’t even penetrate”
anyone. Petitioner admitted that he was seeking post-conviction relief to get “a better
deal.”

        Petitioner’s trial counsel testified that he had been an Assistant Public Defender
for twelve years. Trial counsel testified that he received discovery from the State and
was prepared to go to trial in Petitioner’s case. In preparation for trial, trial counsel
conducted a “full background check” on both of the alleged victims and one witness.
Trial counsel testified that Petitioner made a statement to police in which he admitted to
being at the scene of the robbery and firing a shot during the robbery. The victims also
identified Petitioner as the shooter.

       Trial counsel negotiated a plea agreement with the State and communicated the
details of the plea agreement to Petitioner. Trial counsel testified that he requested a
psychological evaluation because Petitioner had a “history of some mental issues.”
Petitioner was deemed competent to stand trial, and the report found that he was able to
appreciate the wrongfulness of his actions at the time of the commission of the offenses.
Trial counsel advised Petitioner of his rights, and trial counsel believed that Petitioner
was capable of understanding his rights and the waiver of those rights by entry of his
guilty pleas. Trial counsel testified that the trial court advised Petitioner of his rights

                                            -2-
during the guilty plea hearing as well. The competency report and the transcript of the
guilty plea hearing were made exhibits at the post-conviction hearing.

        At the conclusion of the post-conviction hearing, the post-conviction court found
trial counsel to be a credible witness. The court noted that Petitioner testified that he
“want[ed] a better deal now based on . . . his research of the law.” The court found that it
was “very clear from the record” that trial counsel requested a mental evaluation, which
showed that Petitioner was competent to stand trial. The court also noted that Petitioner
had “no problem in understanding the questions” asked of him at the post-conviction
hearing. The post-conviction court found that the guilty plea hearing transcript reflected
“a very complete, thorough examination of the Defendant, now Petitioner, as to his
complete plea agreement, his rights and the fact that he had discussed all of this with his
attorney . . . .” The post-conviction court denied post-conviction relief, finding that
Petitioner had failed to show that his guilty pleas were involuntary or that trial counsel
rendered ineffective assistance. The post-conviction court subsequently entered a written
order stating its findings and conclusions.

Analysis

       Petitioner contends that trial counsel’s representation fell below the range of
competence demanded of attorneys in criminal cases, and that Petitioner’s guilty pleas
were unknowingly and involuntarily entered. The State responds that the post-conviction
court properly denied post-conviction relief.

        Post-conviction relief is available for any conviction or sentence that is “void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103. In order to
prevail in a claim for post-conviction relief, a petitioner must prove his factual allegations
by clear and convincing evidence. T.C.A. § 40-30-110(f); Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009). On appeal, this court will review the post-conviction
court’s findings of fact “under a de novo standard, accompanied with a presumption that
those findings are correct unless the preponderance of the evidence is otherwise.” Fields
v. State, 40 S.W.3d 450, 458 (Tenn. 2001) (citing Tenn. R. App. P. 13(d); Henley v. State,
960 S.W.2d 572, 578 (Tenn. 1997)). This court will not re-weigh or re-evaluate the
evidence presented or substitute our own inferences for those drawn by the trial court.
Henley, 960 S.W.2d at 579. Questions concerning witness credibility, the weight and
value to be given to testimony, and the factual issues raised by the evidence are to be
resolved by the post-conviction court. Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999)
(citing Henley, 960 S.W.2d at 578). However, the post-conviction court’s conclusions of
law and application of the law to the facts are reviewed under a purely de novo standard,
with no presumption of correctness. Fields, 40 S.W.3d at 458.
                                            -3-
       Both the Sixth Amendment to the Constitution of the United States and article I,
section 9 of the Tennessee Constitution guarantee the right of an accused to the effective
assistance of counsel. In order to sustain a claim of ineffective assistance of counsel, a
petitioner must demonstrate that counsel’s representation fell below the range of
competence demanded of attorneys in criminal cases. Baxter v. Rose, 523 S.W.2d 930,
936 (Tenn. 1975). Under the two prong test established by Strickland v. Washington, 466
U.S. 668, 687 (1984), a petitioner must prove that counsel’s performance was deficient
and that the deficiency prejudiced the defense. See Burnett v. State, 92 S.W.3d 403, 408
(Tenn. 2002). Because a petitioner must establish both elements in order to prevail on a
claim of ineffective assistance of counsel, “failure to prove either deficient performance
or resulting prejudice provides a sufficient basis to deny relief on the claim.” Henley,
960 S.W.2d at 580. “Indeed, a court need not address the components in any particular
order or even address both if the [petitioner] makes an insufficient showing of one
component.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (citing Strickland, 466
U.S. at 697).

       The test for deficient performance is whether counsel’s acts or omissions fell
below an objective standard of reasonableness under prevailing professional norms.
Strickland, 466 U.S. at 688; Henley, 960 S.W.2d at 579. This court must evaluate the
questionable conduct from the attorney’s perspective at the time, Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982), and “should indulge a strong presumption that counsel’s
conduct falls within the wide range of reasonable professional assistance.” State v.
Burns, 6 S.W.3d 453, 462 (Tenn. 1999). This court will not use hindsight to second-
guess a reasonable trial strategy, Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App.
1994), even if a different procedure or strategy might have produced a different result.
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). However, this
deference to the tactical decisions of trial counsel is dependent upon a showing that the
decisions were made after adequate preparation. Cooper v. State, 847 S.W.2d 521, 528
(Tenn. Crim. App. 1992).

        Even if a petitioner shows that counsel’s representation was deficient, the
petitioner must also satisfy the prejudice prong of the Strickland test in order to obtain
relief. The question is “whether counsel’s deficient performance renders the result of the
trial unreliable or the proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S.
364, 372 (1993). A petitioner must show that there is a reasonable probability “sufficient
to undermine confidence in the outcome” that, “but for counsel’s unprofessional errors,
the result of the proceeding would have been different.” Burns, 6 S.W.3d at 463 (quoting
Strickland, 466 U.S. at 694). In the context of a guilty plea, a petitioner “must show that
there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

                                           -4-
guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59
(1985).

        Petitioner asserts that trial counsel was ineffective. Petitioner generally asserts
that trial counsel gave a “lack of attention” to his case. Petitioner acknowledges in his
brief on appeal that trial counsel requested discovery from the State, reviewed discovery
materials with Petitioner, discussed with Petitioner the negotiated plea agreement, and
that trial counsel believed that Petitioner understood the plea agreement. Petitioner also
acknowledges that trial counsel requested a mental evaluation, which concluded that
Petitioner was competent. Petitioner asserts “[t]his was the full extent of counsel’s
representation of the Petitioner.” Petitioner asserts that trial counsel should have
requested a criminal background check of the victim to “question his credibility.” Trial
counsel testified at the post-conviction hearing that he requested a “full background
check” on both victims and another witness for the State, although no proof was
presented about the findings of the background checks. The post-conviction court
accredited trial counsel’s testimony. Furthermore, Petitioner did not present any proof at
the post-conviction hearing about what a criminal background check of the victim would
have shown. Given this absence of proof, we are unable to determine how trial counsel’s
alleged deficiency prejudiced Petitioner. Therefore, Petitioner’s claim that trial counsel’s
representation was ineffective must fail. See Strickland, 466 U.S. at 694. Petitioner is
not entitled to relief on this issue.

      We note that Petitioner also infers that counsel was ineffective because he did not
know that the offense of attempted first degree murder requires “serious bodily injury.”
However, serious bodily injury is not an element of the offense of attempted first degree
murder. See T.C.A. §§ 39-13-202(a) and 39-12-101(a).

       As to Petitioner’s guilty pleas, he failed to testify that, but for trial counsel’s
alleged errors, he would not have pleaded guilty and would have gone to trial. A guilty
plea is not voluntary if it is the result of “[i]gnorance, incomprehension, coercion, terror,
inducements, [or] subtle or blatant threats.” Boykin v. Alabama, 395 U.S. 238, 242-43
(1969); see Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993). A petitioner’s
representations and statements under oath that his guilty plea is knowing and voluntary
create “a formidable barrier in any subsequent collateral proceedings [because] [s]olemn
declarations . . . carry a strong presumption of verity.” Blackledge v. Allison, 431 U.S.
63, 74 (1977).

       The record reflects that Petitioner entered knowing, intelligent, and voluntary
guilty pleas. The guilty plea hearing transcript reflects that Petitioner told the trial court
he understood he was waiving certain rights by pleading guilty and that he did not have
any questions about his plea. The trial court advised Petitioner, “during the course of the
                                            -5-
questioning, if there’s anything taking place you do not understand, you have the right to
interrupt me and ask your attorney or the Court or the State to explain further. You
understand you have the right to interrupt.” Petitioner responded, “[y]es, sir.” Petitioner
did not express concern at the plea hearing about counsel’s competence, he did not ask
for an explanation of what a jury trial was, and he did not inform the court that he felt
coerced into pleading guilty.

       We conclude that the evidence does not preponderate against the post-conviction
court’s findings. Petitioner is not entitled to relief.

                                     CONCLUSION

       The judgment of the post-conviction court is affirmed.


                                   ____________________________________________
                                   THOMAS T. WOODALL, PRESIDING JUDGE




                                           -6-